DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment filed on 3/19/221 has been entered. Claim 1 has been canceled. 
Claims 2-11 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.  10,460,557. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 2 is rejected in view of claims 1 and 15 of the ‘300 patent in that they recite. 

Claim 2 of the application
Claim 1 of the ‘557 patent
2. (New) A apparatus comprising: 
a receiver; 
at least one processor to: 
detect, via the receiver, a first signal indicative of a user; 
detect, via the receiver, a second signal indicative of a current flowing through a bracelet; and 
determine whether to provide access to a gaming system based at least partially on the user and the current flowing through the bracelet. 

1. A bracelet comprising: a wireless network interface; a transmitter; at least one processor to: detect a signal indicative of identifying information from the transmitter, wherein the identifying information comprises a code; identify a type of bracelet based at least partially on the code; detect a current flowing through the bracelet; and determine whether to provide access to a gaming system based at least in part on the identifying information and the current flowing through the bracelet.



Though the claim languages are not identical, it would have been obvious that claim 1 

	Claim 3 is rejected in view of claims 1 and 7 of the ‘557 patent.
	Claim 4 is rejected in view of claim 6 of the ‘557 patent.
	Claim 5 is rejected in view of claim 4 of the ’557 patent.
	Claim 6 is rejected in view of claim 5 of the ‘557 patent.
	Claim 7 is rejected in view of claims 1 and 7 of the ‘557 patent.
	Claim 8 is rejected in view of claims 1 and 7 of the ‘557 patent.
	Claim 9 is rejected in view of claims 1 and 7 of the ‘557 patent.
	Claim 10 is rejected in view of claims 1 and 7 of the ‘557 patent.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose: 
i. the apparatus of claim 10, where the at least one processor is further configured to disable gaming in response to determining that the user is within a pre-defined area in which gaming is permitted by law or whether the user is in a no-gaming zone (claim 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887